DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 01/25/2021. The following is the status of the claims:

Claims 1-3, 5, and 7-22 are pending.
Claims 4 and 6 are canceled.
Claims 1, 14, and 15 have been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 5, 7, 9, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge - (US3241607 - previously cited), hereinafter referred to as “Rutledge”. 

Regarding Claim 1, Rutledge discloses a plate heat exchanger (embodiment of the heat exchanger per Column 3, lines 58-63, i.e. as shown in Figure 1 but having grooves 16 running along the length of members 1) comprising: 
a plurality of parallel partition plates (5) which define heat exchange passages (space between plates 5 and fins 6), wherein each heat exchange passage is bounded on each of at least two sides by an edge strip (either one of pairs of side bars 1 or 2, Column 1, lines 57-62), wherein each edge strip is elongate along a longitudinal axis (as shown in Figure 1 as annotated below, edge strips 1 are each elongated along respective longitudinal axis) and has a greater extent along the longitudinal axis than perpendicular to the longitudinal axis (as shown in Figure 1 as annotated below), wherein each edge strip has a first surface (either one of two surfaces where groves 16 are formed) and a second surface (the other of the two surfaces where groves 16 are formed) oriented away from the first surface (as shown in Figure 1), wherein each of said first surface and said second surface extend in the direction of the longitudinal axis (as shown in Figure 1 as annotated below), and wherein each of the first and second surfaces is connected by brazing (9 & 10, Figure 3) to an associated partition plate (as shown in Figures 1-4, Columns 1 & 2, lines 65-66 & 1-6 respectively), wherein the first and second surfaces each have a (16 & 17, per Column 3, lines 13-19) with a plurality of regularly arranged (as shown in Figure 1) elevations (17, not shown in the Figures but clearly described in Column 3, lines 13-19) and depressions (16, best seen in Figure 2 and clearly described in Column 3, lines 13-19),
wherein each edge strip further has an inner side (inner side, as shown in Figure 1 as annotated below, i.e. respective side facing fin 6) and an outer side (side opposite to the inner side of the respective edge strip), said inner and outer sides connecting the first surface and the second surface of each edge strip (as shown in Figure 1), and wherein the inner side is oriented towards the heat exchanger passages (as shown in Figure 1, i.e. towards fins 6),
wherein the depressions and/or the elevations extend parallel to the longitudinal axis of the respective edge strip and extend parallel to the inner side of the respective edge strip (per Column 3, lines 58-63, although shown as been perpendicular to the longitudinal axis in Figure 1, the depressions/elevations may extend along, i.e. parallel, to the longitudinal axis).
Rutledge fails to explicitly disclose the claimed range for the distance between adjacent elevations or adjacent depressions.
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux (Column 3, lines 35-44).

The recitation of "and wherein the plate heat exchanger is brazed in a furnace" is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Rutledge, which is brazed in a molten salt bath, is the same as or makes the product claimed obvious, meeting the limitation of the claim.


    PNG
    media_image1.png
    679
    1434
    media_image1.png
    Greyscale

Rutledge's Figure 1, annotated by Examiner

Regarding Claim 2, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 and further teaches wherein the plurality of depressions extend parallel to one another (as set forth in claim 1), and in each case, two adjacent depressions are separated from one another by an elevation (as shown in Figure 3). 
Regarding Claim 3, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 and further teaches wherein both surface structures each have an average roughness depth of greater than 15 m (per Column 3, lines 27-28, i.e. depth of 0.005 inches which is equivalent to 127m).
Regarding Claim 5, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 and further teaches (as shown in Rutledge’s Figure 1 as annotated above) wherein each edge strip has, perpendicular to the longitudinal axis, a height (height) in a direction running normal to the adjoining partition plates (as shown in Figure 1), and wherein each edge strip has, perpendicular to the longitudinal axis and perpendicular to the height thereof (as shown in Figure 1), a breadth (breadth).
Rutledge as modified fails to teach wherein the breadth of each edge strip is in the range from 10mm to 50mm, and wherein the height of each edge strip is in the range from 3mm to 14mm.
However, a skilled artisan would readily understand that these dimensions would be selected in accordance with the desired cross-sectional area of the heat exchange flow passages as to achieve the desired rate of heat transfer and in accordance with the desired structural integrity of the heat exchanger.
Therefore, the height and breadth of the edge strips is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is these dimensions would be selected in accordance with the desired cross-sectional area of the heat exchange flow passages as to achieve the desired rate of heat transfer and in accordance with the desired structural integrity of the heat exchanger. Therefore, since the general conditions of the claim, i.e. having edge strips of appropriate dimensions for the specific application, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Rutledge, by setting the breadth of the respective edge strip in the range from 10 mm to 50 mm, and setting the height of the respective edge strip in the range from 3 mm to 14 mm.  
Regarding Claim 7, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 but fails to explicitly teach wherein a height difference between a 
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux (Column 3, lines 35-44).
Therefore, a height difference between a lowest point of a depression and a highest point of an elevation is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate spacing and/or depth, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Rutledge, by setting a height difference between a lowest point of a depression and a highest point of an elevation is in the range from 0.10 mm to 1.00 mm.
Regarding Claim 9, Rutledge as modified teaches the heat exchanger as claimed in claim 1 and further teaches wherein each depression is formed by two converging planar flanks which meet at a lowest point of the respective depression (as shown in Figure 1, i.e. due to the triangular-shape of the grooves), and wherein (as shown in Figure 1, also due to the triangular-shape of the grooves).  
Regarding Claims 18 and 20, Rutledge as modified teaches the plate heat exchanger as claimed in respective claims 1 and 15 but fails to explicitly teach wherein a height difference between a lowest point of a depression and a highest point of an elevation is greater than 0.015 mm and not more than 1.00 mm as to claim 18; and fails to explicitly teach wherein the distance from one elevation to an adjacent elevation is in the range from 0.1 mm to 2.5 mm, and the distance from one depression to an adjacent depression is in the range from 0.1 mm to 2.5 mm as to claim 20.
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux (Column 3, lines 35-44).
Therefore, each of: a height difference between a lowest point of a depression and a highest point of an elevation as to claim 18; the distance from one elevation to an adjacent elevation, and the distance from one depression to an adjacent depression as to claim 20 is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate  as to claim 18; and by setting the distance from one elevation to an adjacent elevation and the distance from one depression to an adjacent depression in the range from 0.1 mm to 2.5 mm as to claim 20.
Regarding Claim 22, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 and further teaches wherein each two adjacent depressions are separated from one another by a single elevation (as shown in Rutledge’s Figure 1, where any two adjacent depressions 16 are separated from one another by a single elevation, i.e. at the plane of the surface of the members 1 and/or 2 which is elevated relative to the depressions).

Claims 8, 10-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge as applied to claim 1 above, in view of Gorfinkel et al. - (US2009/0071833 - previously cited), hereinafter referred to as “Gorfinkel”.

Regarding Claims 8, and 10-13, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 but fails to teach the specific shape of the elevations and depressions.
(Column 3, lines 35-39). A skilled artisan would readily understand that these passages would actually allow for the flow of the brazing flux due to capillary action resultant of the dimensions of the surface structure. Given that Rutledge does not limit the shape of the surface structure, a skilled artisan would indeed select any appropriate shape from the well-known shapes in the art.
Gorfinkel for instance teaches (Figures 3A-3J) several of the well-known shapes typically employed for capillary channels. These well-known shapes for the capillary channels are typically selected from triangular (such as shown in Figure 3I), circular (such as in Figures 3C-3D), square (such as shown in Figure 3J), and/or trapezoidal (such as shown in Figure 3E). 
Therefore, it would have been obvious matter of design choice to select any one of the well-known shapes for capillary channels (such as triangular, square, trapezoidal), since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
Rutledge as modified would then result in the depressions forming concave wave troughs and in the elevations forming convex wave peaks (when the capillary flow channel shape is circular), as to claim 8, and would result in each depression being formed by a planar base and two mutually opposite planar flanks which depart therefrom, and in each elevation being formed by a planar roof and two mutually (in the case of squared or trapezoidal capillary channels), as to claim 10, and would result in the flanks of each depression running parallel to one another and perpendicular to the base of the respective depression, and in the flanks of each elevation running parallel to one another and perpendicular to the roof of the respective elevation (in the case of squared capillary channels), as to claim 11, and would result in the flanks of each depressions diverging starting from the base of the respective depression, and in the flanks of each elevation converging in the direction of the roof of the respective elevation (in the case of a trapezoidal capillary channels), as to claim 12, and would result in the flanks of each depression converging starting from the base of the respective depression, and in the flanks of the respective elevation diverging in the direction of the roof of the respective elevation (in the case of an inverted trapezoidal capillary channels), as to claim 13.  
Regarding Claim 19, Rutledge as modified teaches the plate heat exchanger according to claim 8 and further teaches the radius of the convex curvature of each elevation and the radius of the concave curvature of each depression lying in a plane perpendicular to the longitudinal axis (necessarily a result of the arrangement of the grooves extending along the longitudinal axis in the manner set forth in claim 1) but fails to teach wherein the radius of the convex curvature of each elevation is in the range from 0.1 mm to 1.0 mm and the radius of the concave curvature of each depression is in the range from 0.1 mm to 1.0 mm.
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux (Column 3, lines 35-44).
Therefore, the radius of curvature of the elevations and depressions is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the corresponding radius of curvature will be selected as to optimize the channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Therefore, since the general conditions of the claim, i.e. having the radius of the convex curvature of each elevation and the radius of the concave curvature of each depression lying in a plane perpendicular to the longitudinal axis, were disclosed in the prior art by Rutledge as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to employ the radius of the convex curvature of each elevation is in the range from 0.1 mm to 1.0 mm and the radius of the concave curvature of each depression is in the range from 0.1 mm to 1.0 mm.
Additionally, and as an alternative, the disclosure of the instant invention fails to provide criticality to having the radius of the convex curvature of each elevation is in the range from 0.1 mm to 1.0 mm and the radius of the concave curvature of each depression is in the range from 0.1 mm to 1.0 mm, and it would have been obvious matter of design choice to further modify Rutledge by having the radius of the convex .

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge as applied to claim 1 above, in view of Steeb - (US4473111 - previously cited), hereinafter referred to as “Steeb”.

Regarding Claim 14, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 but fails to teach wherein the inner side of each edge strip have two faces which converge toward a roof. 
However, Steeb teaches (Figures 1 & 3) a heat exchanger comprising edge strips (9-11) having an inner side (side facing fins 6) oriented toward an associated heat exchange passage (4) and an outer side (side opposite to the inner side) oriented away 5LINDE-0886from the inner side (as shown in Figure 1). In particular, Steeb teaches wherein the inner side have two faces (17) which converge toward a roof (20) for the purpose of establishing a liner contact with the adjacent fin. A skilled artisan would have 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Rutledge, by employing each edge strip having the inner side having two faces which converge toward a roof, as taught by Steeb, for the purpose of establishing a liner contact with the adjacent fin resulting in additional flow passages thus increasing the area available for heat transfer, ultimately enhancing heat exchanger efficiency.  
Regarding Claim 17, Rutledge as modified teaches the plate heat exchanger as claimed in claim 14, but fails to explicitly teach wherein the roof has a height in the range from 1 mm to 8 mm.
However, a skilled artisan would readily understand that the height of the roof of such a dovetail joint would be selected at least in part to satisfy the desired structural integrity of the joint. Therefore, the height of the roof is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the height of the roof of such a dovetail joint would be selected at least in part to satisfy the desired structural integrity of the joint. Therefore, since the general conditions of the claim, i.e. the inner side having two faces than converge into a roof, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to .  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rutledge as applied to claim 1 above, in view of Rolt et al. - (US2013/0153184 - previously  cited), hereinafter referred to as “Rolt”.

Regarding Claim 16, Rutledge as modified teaches the plate heat exchanger as claimed in claim 1 but fails to teach wherein both surface structures each have an average roughness depth of greater than 30 m.
Rolt does however discloses (Figure 5) that joining of adjacent parts (510) via brazing is aided by providing surface roughness which aids the attachment of the corresponding parts. 
Therefore, the average roughness depth of both surface structures is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the roughness aids the attachment of the contacting parts to be brazed. Therefore, since the general conditions of the claim, i.e. to include surface roughness, were disclosed in the prior art by Rolt, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Rutledge, by employing both surface structures each having an average roughness depth of greater than 30 m for the purpose of .

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge - (US3241607 - previously cited) in view of Chartet - (US3823464 - previously cited), hereinafter referred to as “Rutledge” and “Chartet”, respectively.

Regarding Claim 15, Rutledge discloses a method for producing a plate heat exchanger (embodiment of the heat exchanger per Column 3, lines 58-63, i.e. as shown in Figure 1 but having grooves 16 running along the length of members 1), said method comprising: 
providing at least one edge strip (either one of pairs of side bars 1 or 2, Column 1, lines 57-62) having a first surface (either one of two surfaces where groves 16 are formed) and a second surface (the other of the two surfaces where groves 16 are formed) oriented away from the first surface (as shown in Figure 1), wherein each edge strip is elongate along a longitudinal axis (as shown in Figure 1 as annotated above, edge strips 1 are each elongated along respective longitudinal axis) and has a greater extent along the longitudinal axis than perpendicular to the longitudinal axis (as shown in Figure 1 as annotated above), and wherein each of said first surface and said second surface extend in the direction of the longitudinal axis (as shown in Figure 1 as annotated above) wherein the first and second surfaces are processed so that the first and second surfaces each have a surface structure (16 & 17, per Column 3, lines 13-19) with a plurality of regularly arranged (as shown in Figure 1) elevations (17, not shown in the Figures but clearly described in Column 3, lines 13-19) and depressions (16, best seen in Figure 2 and clearly described in Column 3, lines 13-19), and
connecting each of the first and second surfaces by brazing (9 & 10, Figure 3) to an adjacent partition plate (as shown in Figures 1-4, Columns 1 & 2, lines 65-66 & 1-6 respectively), 
wherein each edge strip further has an inner side (inner side, as shown in Figure 1 as annotated above, i.e. respective side facing fin 6) and an outer side (side opposite to the inner side of the respective edge strip), said inner and outer sides connecting the first surface and the second surface of each edge strip (as shown in Figure 1), and wherein the inner side is oriented towards the heat exchanger passages (as shown in Figure 1, i.e. towards fins 6), and
wherein the depressions and/or the elevations extend parallel to the longitudinal axis of the respective edge strip and extend parallel to the inner side of the respective edge strip (per Column 3, lines 58-63, although shown as been perpendicular to the longitudinal axis, the depressions/elevations may extend parallel to the longitudinal axis).
Rutledge fails to explicitly disclose the claimed range for the distance between adjacent elevations or adjacent depressions.
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Rutledge particularly teaches that the spacing and/or (Column 3, lines 35-44).
Therefore, the distance from one elevation to an adjacent elevation, or from one depression to an adjacent depression is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate spacing and/or depth, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Rutledge, by setting the distance from one elevation to an adjacent elevation, or from one depression to an adjacent depression in the range from 0.1 mm to 2.5 mm.
Rutledge as modified teaches wherein the heat exchanger is dip brazed rather than brazed in a furnace.
However, Chartet teaches (Figure 1) a method for brazing heat exchangers in which a first surface (outer surface of tube 1) comprising grooves (7) is brazed onto a second surface (hole 5 of plate 4, per Column 3, lines 1-10, where upon brazing the grooves are completely filled with the melted brazing material by capillary action). In particular, Chartet teaches that the brazing operation can include either dip brazing or oven (synonym of furnace in the art) brazing. 
Therefore, because these two brazing methods, i.e. dip brazing and oven/furnace brazing, were art-recognized equivalents at the time of the invention in heat exchanger 
Regarding Claim 21, Rutledge as modified teaches the plate heat exchanger as claimed in claim 15 but fails to explicitly teach wherein the distance from one elevation to an adjacent elevation is in the range from 0.1 mm to 2.5 mm, and the distance from one depression to an adjacent depression is in the range from 0.1 mm to 2.5 mm.
Rutledge does however teach that the surface structure is provided along the faces of the edge strips to be brazed as to provide channels for the flow of brazing flux to all parts of the surfaces to be brazed in order to assure a good braze joint throughout the entire extent of the surfaces. Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux (Column 3, lines 35-44).
Therefore, the distance from one elevation to an adjacent elevation, and the distance from one depression to an adjacent depression is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate spacing and/or depth, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Rutledge, by setting the distance from one elevation to an adjacent .

Response to Arguments
Applicant's remarks filed 01/25/2021 have been fully considered but are either moot or not deemed persuasive.
In regards to applicant arguments as to claim 1 that since the purpose of the discontinuities in the side bars of Rutledge is to provide the shortest route for the brazing flux, in order for a skilled artisan to consistently read Rutledge disclosure of the possibility for the discontinuities to instead run along the length of short components (Rutledge’s Column 3, lines 52-63) the length would then need to be the shortest distance (remarks, page 8, For one to read this passage…), the Office respectfully asserts that absent a clear definition of the term “length” in Rutledge, the term “length” was/is interpreted as per its customary meaning of “the longer or longest dimension of an object”, therefore, even for a short component, i.e. a rectangular short component, such as a rectangular short side bars (since as stated in previous responses, Rutledge’s disclosure appears to only be concerned with brazing of side bars) the length thereof must necessarily be, contrary to Applicant’s assertion, the longest dimension of the short component. Consequently, and contrary to Applicant’s assertion, these short side bars would have a greater extend along the longitudinal axis of the short component. Moreover, and also contrary to Applicant’s assertion, Rutledge’s clearly provides explicit suggestion to form the discontinuities, i.e. depressions/elevations, along the longitudinal axis of short side bars where the side bars have a greater extend along the longitudinal 
In regards to applicant arguments as to claim 1 that Rutledge does not disclose the claimed ranges and that there is no indication in Rutledge that the claimed distance values between grooves/elevations are result effective variables (remarks, page 9), the Office asserts, as stated in previous responses, that Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux in order to assure a good braze joint (see at least Rutledge Column 3, lines 35-44). The aforementioned disclosure is a clear recognition of a result effective variable. Therefore, and contrary to Applicants assertion, the distance from one elevation to an adjacent elevation, or from one depression to an adjacent depression is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate spacing and/or depth, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum 
In regards to applicant arguments as to claim 7 that no rationale was provided to support the recognition of the height of the elevations as a result effective variable (remarks, page 9), the Office asserts, as stated in previous responses, that Rutledge particularly teaches that the spacing and/or depth of the surface structure would vary according to the dimensions of the edge strips as to successfully allow for the flow of the brazing flux in order to assure a good braze joint (see at least Rutledge Column 3, lines 35-44). The aforementioned disclosure is a clear recognition of a result effective variable. To clarify, the depth of the surface structure defines the height of the elevations. Therefore, and contrary to Applicants assertion, the height difference between a lowest point of a depression and a highest point of an elevation is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is to obtain a passage for the flow of brazing flux as to ensure a proper joint between the surfaces to be brazed. Therefore, since the general conditions of the claim, i.e. edge bars having grooves of adequate spacing and/or depth, were disclosed in the prior art by Rutledge, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Rutledge, by setting a height difference between a lowest point of a depression and a highest point of an elevation is in the range from 0.10 mm to 1.00 mm.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, and absent any criticality as to the shape of these grooves, such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
In regards to applicant arguments as to claims 14 and 17 that even though Steeb teaches edge strips with inner sides having two faces which converge toward a roof in order to provide a linear contact between the respective side bar and the corrugated fin that defines the fluid flow passages, Steeb provides no explanation as to why a linear contact is provided and that the motivation provided in this and previous rejections, i.e. to increase the area available for heat transfer, is unreasonable since no fluid flows through spacers 9-11 (remarks, page 12), the Office asserts, to clarify, that the fluid in such heat exchanger flows through the spaces defined by the corrugations of the fins. Having a linear contact between the side bars and the surface of the fins that contact the side bars at the linear contact would create additional fluid passages, as opposed to the case in Rutledge where the corrugated fins, as shown in Rutledge Figure 5, 
In regards to applicant arguments as to claim 16 that Rolt disclosure only concerns to brazing of corrugated sheets and not to brazing of side bars and thus Rolt cannot provide suggestion/motivation to modify the surface roughness of side bars as claimed (remarks, page 13), the Office asserts, as stated in previous responses, that the nature of the parts being brazed is irrelevant but what’s important in view of Rolt teachings is that it is well-known to employ surface roughness on surfaces (any surfaces) to be brazed as to aid in the attachment of the corresponding parts being brazed, this is the recognized result, i.e. aiding in the attachment of the corresponding parts being brazed and thus indeed it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Rutledge, by employing both surface structures each having an average roughness depth of greater than 30 m for the purpose of aiding the attachment of the contacting parts, i.e. the side bars against the partition plates, to be brazed.
All remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1-3, 5, and 7-22 remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

 

      /JIANYING C ATKISSON/      Supervisory Patent Examiner, Art Unit 3763